DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,550,693. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are clearly anticipated by the patent claims.
Claims 1-8, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,391,149 in view of US Patent Application Publication 2014/0077578 Smith1. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the patent claims and the instant claims are obvious in view of Smith. Patent claim 18 (including limitations from claim 15) recites each limitation of instant claim 1; with the exceptions of the shaft and cutting edge (the patent claim merely recites a cutting disc) Smith describes a cutting disc with cutting edge and shaft as details of a similar eccentric cutter. One of ordinary skill in the art would have found it obvious to have modified—i,e, to have further specified-- the invention claimed in claim 18 of the patent to include the shaft and cutting edge because these features are taught in the prior art to be effective components of an eccentric cutter disc.
Claims 1-8, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,876,400 in view of US Patent Application Publication 2014/0077578 Smith. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the patent claims and the instant claims are obvious in view of Smith. Patent claim 13 (including limitations from claim 10) recites each limitation of instant claim 1; with the exceptions of the shaft and cutting edge (the patent claim merely recites a cutting disc) Smith describes a cutting disc with cutting edge and shaft as details of a similar eccentric cutter. One of ordinary skill in the art would have found it obvious to have modified—i,e, to have further specified-- the invention claimed in claim 13 of the patent to include the shaft and cutting edge because these features are taught in the prior art to be effective components of an eccentric cutter disc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-112 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks antecedent basis for the cutting device axis.
 
Claim 9 lacks antecedent basis for the cutting disc.
Claim 9 lacks antecedent basis for the cutting device axis.
Claim 9 lacks antecedent basis for the first axis. For examination purposes, first axis is understood to be the shaft axis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 7, 8, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cobb US Patent Number 3,922,017.
Cobb describes the machine for excavating rock comprising frame 12  cutting device 10  shaft 62  (fig 1) cutting element 38 having a cutting edge (pointy part of 38 in fig 2), exciter shaft 40 eccentric mass 16 positioned adjacent an end of the shaft and rotating about an exciter axis; and a boom including a first end (adjacent 16), a second end 30/34, and a boom axis (Examiner interprets the boom axis of Cobb as up/down in fig 2 through 30 and 34) substantially parallel to the cutting device axis (Examiner interprets the cutting device axis of Cobb to be up/down in fig 2 through 36 or 40) the boom including a first portion 18 and a second portion 80, the first portion coupled to the frame for rotation about a first pivot axis between a raised position and a lowered position, the second portion coupled to the cutting device, the second portion pivotable about a second pivot axis between a raised position and a lowered position as claimed.
With regards to claim 3: chassis 16 traction device 14. One of ordinary skill in the art would know that the frame ( and chassis and traction elements) are supported for movement along the axis as claimed.
With regards to claim 5: col. 2 lines 23-25)
With regards to claim 6: Cobb describes the “excavator is the usual type” (2:22) Examiner takes Official Notice that one of ordinary skill in the art would understand that such an excavator would have the first portion pivotable at least 30° and the second pivotable at least 45° as claimed.


Claim(s) 1, 5,  and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Peach US Patent Number 7,182,407.
Peach describes the machine including (fig 4) frame 70; a cutting device 10 including a shaft 18 (fig 3) and a cutting element 11 having a cutting edge 41, the cutting device further includes an exciter shaft 58 and an eccentric mass ( the mass is eccentric by virtue of it having off set axis AA/BB—see col. 5 lines 5-17) positioned adjacent an end of the shaft and rotating about an exciter axis, rotation of the exciter shaft and eccentric mass inducing an oscillation of the shaft and the cutting element; and a boom (fig 4 )supporting the cutting device, the boom including a first end (at X), a second end 19, and a boom axis substantially parallel to the cutting device axis, the boom further including a first portion 58/68 and a second portion 17/19, the first portion coupled to the frame for rotation about a first pivot axis X between a raised position and a lowered position, the second portion coupled to the cutting device, the second portion pivotable about a second pivot axis W between a raised position and a lowered position as claimed.
Regarding claim 5: slew coupling 63 pivots at Z (fig 5)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claim(s) 1-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US Patent Application Publication 2014/0077578 in view of Paurat US Patent Number 3,729,056
Smith describes a cutting device –figs 10-13—including  a shaft 332 and cutting element having edge 288; the cutting device including exciter shaft 326 and eccentric mass 334 adjacent an end of the shaft and rotating about exciter axis; rotation of the exciter shaft inducing oscillation in the shaft and cutting element (abstract)
Smith also describes a boom 18 with first and second ends, which is described as having pivoting (¶0032) and is illustrated as parallel to the cutting device axis (fig 1)
Smith differs from the claimed invention in the features of the boom including a first portion and a second portion, the first portion coupled to the frame for rotation about a first pivot axis between a raised position and a lowered position, the second portion coupled to the cutting device, the second portion pivotable about a second pivot axis between a raised position and a lowered position.
Paurat—in the same field of endeavor—describes a boom with first 5 and second 11 ends, the boom including a first portion 6 and a second portion, the first portion coupled to the frame for rotation about a first pivot axis 5 between a raised position and a lowered position, the second portion coupled to a cutting device 13, the second portion pivotable about a second pivot axis 15 between a raised position and a lowered position. (Paurat also describes an intermediate portion 18 pivotable about third axis 21)
One of ordinary skill in the art would understand that the first and second (and intermediate) portions pivoting about the first and second (and third) axes would be advantageous to provide greater ability to position the cutter. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Smith to have the boom including a first portion and a second portion, the first portion coupled to the frame for rotation about a first pivot axis between a raised position and a lowered position, the second portion coupled to the cutting device, the second portion pivotable about a second pivot axis between a raised position and a lowered position as called for in claim 1; and to have the  intermediate portion pivotable relative to the base portion about a third pivot axis as called for in claim 2.
Regarding claim 3: Smith shows chassis and traction drive 30.
Regarding claim 4: Smith shows shovel 32.
Regarding claim 5: Smith does not clearly show the slew coupling. Paurat describes the slew coupling that pivots about axis 30. One of ordinary skill in the art would understand that the slew coupling would be advantageous to provide greater ability to position the cutter. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Smith to have the slew coupling as claimed.
Regarding claim 6: Paurat fails to teach the angles. One of ordinary skill in the art would have found it obvious to have the at least 30° and 45° as claimed, because greater angles of adjustment would be desirable to position the cutter.
Regarding claim 7: Smith at figures 1 and 2 and Paurat (12 aligned with 13) both suggest a boom axis aligned as claimed.  
Regarding claims 8 and 10: Paurat teaches the actuators 10/19 are integral with the pivoting—to accommodate the articulation. It would have therefore been further obvious to one of ordinary skill at the time of filing or invention to have included the actuators with the Smith device as modified.  Regarding claim 10: Paurat describes “hydraulic” cylinders, which one of ordinary skill in the art would understand to bias against reaction forces.
Regarding claim 11: Smith describes bearing 340 which accommodates free rotation of cutter 288 relative to shaft 332.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note the Smith reference cited at ¶0056 in the instant application, and also in US Patent Number 11,391,149 at 7:9. See below under section 103 rejections for particular features of Smith.
        2 Claims which are listed as rejected, but not explicitly referred to in the statement of rejection are considered indefinite because they depend from indefinite claims.